Appellee, Edward Turfitt, is the plaintiff in an action in the circuit court of Wilkinson County against appellant Robinson, pending when this bill was filed, seeking to *Page 145 
recover of Robinson damage to certain real property owned by Turfitt, which damage, it is claimed in that action, was the result of a fire wrongfully caused by Robinson. In this equity suit Robinson seeks to enjoin the prosecution of that law action on the ground that appellees, the Federal Land Bank of New Orleans and Barrett Jones, are vested with an interest in said realty as beneficiary and trustee, respectively, in an outstanding trust deed thereon, and they are necessary, but are not made, parties to such action, and also that if a money judgment is obtained in that action it will take a multiplicity of suits to determine to whom the money should be paid. The bank and Jones filed in this cause a disclaimer of any right, title or interest in the law action and the subject matter thereof. The chancellor dissolved the temporary injunction which had been issued herein restraining the prosecution of the law action and refused to issue a permanent injunction against such prosecution, finding and holding further that all other questions raised in this bill could be settled in that action. The chancellor was correct. Vol. 6 Encyclopedia of Pleading and Practice, pp. 722-727.
Affirmed and remanded.